UNITED STATES DlSTR|CT COURT
N|lDDLE DISTR|CT OF LOUISIANA
ST. P|ERRE, ET AL.
C|V|L ACT|ON

VERSUS
18-727-SDD-EWD

CELADON GROUP, |NC., ET AL.

M

The Court has carefully considered the l'lrlotr'on,1 the record, the law applicable to
this action, and the Repon` and i:?ecommenciatioh2 of United States N|agistrate Judge Erin
Wi|der-Doornes dated Apri| 11, 2019, to Which an objection3 Was filed and also reviewed

The Court hereby approves the Re,oorf and Recommendation of the |V|agistrate
Judge and adopts it as the Court‘s opinion herein.

ACCORD|NGLY, the Mofr'on to Remand" is hereby DENIED and this matter is
referred to the Magistrate for a scheduling conference

Baton Rouge, Louisiana theé day off°r%prr|'?€‘l-Q.

/C€/@M/

SHELLY WCK, CH|EF DlSTRICT JUDGE
MIDDLE DlSTRlCT OF LOU|S|ANA

 

 

1 Rec. Doc_ 5.
2 Rec. Doc. 16
3 Rec. Doc. 17.
“ Rec. Doc. 5.

